Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
3. The information disclosure statements (IDS) filed 12/28/2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9 -11, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. (Pub. No. 20190205939– hereinafter, Lal) in view of Wen et al. (Pub. No. 2019/0065589 – hereinafter, Wen) further in view of Paluri et al. (Pub. No. 20170046613– hereinafter, Paluri) and further in view of Cheng et al. (Pub. No. 20190340503 – hereinafter, Cheng).
Regarding to claim 1, Lal teaches a system comprising: one or more processors; and one or more non-transitory computer-readable storage media storing computing instructions configured to run on the one or more processors and perform acts of (Lal, [Par. 0298], “The technology disclosed can be practiced as a system or systems, a method or methods, non-transitory computer readable storage medium storing instructions executable by a processor to perform any of the methods, of the or article of manufacture. One or more features of an implementation can be combined with the base implementation. The system or systems may include memory and one or more processors operable to execute instructions, stored in the memory, to perform any of the methods.”):
receiving attribute data comprising text associated with an item, the attribute data comprising (Lal, [Par. 0201, lines 1-7], “Par.0201, lines 1-7], “The gender and age context engine 3806 classifies the SKUs/categories of interest by: (i) labelling the age and gender attributes in the data at the SKU level using a combination :
(i) a set of unstructured attribute data for the item; and (ii) a set of structured attribute data for the item (Lal, [Par. 0201], “The gender and age context engine 3806 classifies the SKUs/categories of interest by: (i) labelling the age and gender attributes in the data at the SKU level using a combination of product taxonomy and Natural Language Processing (NLP) for the product/item descriptions; and (ii) predicting the classification of an unlabeled SKU s using text parsing for descriptions, URLs, brand etc.” and furthermore, see [Par. 0199, lines 10-11], “item features for gender context, such as brand, color, shape, and size.” Examiner note, the brand, color and shape are corresponding to the structured data attribute. Data including the product/item description that is corresponding to the unstructured attribute data.);
analyzing the set of unstructured attribute data by processing through a first set of one or more Long Short Term Memory (LSTM) layers, to obtain an unstructured semantic signature indicative of a probability that the item belongs to one or more item categories based on the set of unstructured attribute data (Lal, [Par.0213, lines 1-9], “The ensemble engine 4010 creates an ensemble of items to be presented to the user via the online portal along with the queried item of interest. In order to do this, the ensemble engine first selects categories containing items which are complementary with or which can replace the queried item. For example, if the queried item is a cocktail dress, the ensemble engine may present items from the shoe category, the jewelry category, and the makeup category, or it may present other items from the dress category The ensemble engine then uses historical purchase information ;
[…]
and classifying the item in one or more item categories in relation to the item semantic signature (Lal, [Par.0215, liens 1-5], “The ensemble engine 4010 .
However, Lal does not teach analyzing the set of structured attribute data by processing through a first set of one or more Convolutional Neural Network (CNN) layers, to obtain a structured semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on the set of structured attribute data; analyzing the unstructured semantic signature and the structured semantic signature by processing through one or more layers selected from a second set of one or more CNN layers and a first set of bidirectional LSTM layers, to obtain an item semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on both the set of unstructured attribute data and the set of structured attribute data;
On the other hand, Wen teaches analyzing the set of structured attribute data by processing through a first set of one or more Convolutional Neural Network (CNN) layers, to obtain a structured semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on the set of structured attribute data (Wen, [Par.0004, lines 1-6], “In certain examples, the subject matter described herein relates to a framework for large-scale multimodal automated categorization of items presented and/or described online. The items can be or include, for example, people, places, brands, companies, products, services, promotion types, and/or product attributes ( e.g., height, width, color, and/or weight).” And [Par.0005, lines 10-17], “For image classification, the systems and methods can ;
Lal and Wen are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal’s method, further in view of Wen by having one or more Convolutional Neural Network (CNN) layers to classify the structure attribute data into the specific category. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data and improve the performance (Wen, [Par.0002], “This specification relates to improvements in computer functionality and, in particular, to improved computer implemented systems and methods for automatically categorizing or classifying items presented on webpages.”).
However, Lal and Wen do not teach analyzing the unstructured semantic signature and the structured semantic signature by processing through one or more layers selected from a second set of one or more CNN layers and a first set of bidirectional LSTM layers, to obtain an item semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on both the set of unstructured attribute data and the set of structured attribute data;
On the other hand, Paluri teaches analyzing the unstructured semantic signature and the structured semantic signature by processing through one or more layers selected from a second set of one or more CNN layers (Paluri, [Par.0026, Fig.1], “], “In the example of FIG. 1, the CNN 104 can evaluate a submitted content item 102 to determine one or more regions of interest (ROI) in the content item 102. Next, regions of interest 106 identified by the first CNN 104 can be provided as input to the second CNN 110. As mentioned, the regions of interest can be provided as a heat map, image coordinates (e.g., pixel coordinates), bounding boxes or regions, etc. In some embodiments, the regions of interest can be provided as zoomed-in portions, or patches, of the content item 102. In some embodiments, the first CNN 104 can also provide the second CNN 110 with an output 108 that can include, for example, the content item 102 or portions of the content item 102, image classification data indicating a classification determination made by the first CNN 104, and/or feature descriptors corresponding to content item 102. A feature descriptor can be any semantic representation of concepts and/or features in a content item. In various embodiments, each subsequent CNN in the cascaded CNN 100 can be trained to more accurately classify one or more concepts than the preceding CNN. Thus, in the example of FIG. 1, the second CNN 110 has been trained to more accurately classify the regions of interest 
Lal, Wen and Pulari are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal and Wen’s method, further in view of Pulari by having analyzing the unstructured semantic signature and the structured semantic signature by processing through one or more layers selected from a second set of one or more CNN layers. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Pulari, [Par.0006, lines 7-19], “The content item can be provided to the first CNN as input, the first CNN including at least one convolutional layer, pooling layer, and fully-connected layer, wherein an output of the first CNN includes data describing at least one region of interest in the content item and at least one first concept corresponding to the region of interest. The output of the first CNN can be provided to the second CNN as input, the second CNN including at least one convolutional layer, pooling layer, and fully-connected layer, wherein an output of the second CNN includes data describing at least one second concept corresponding to the region of interest, the second concept being more accurate than the first concept.”).
However Lal, Wen and Pulari do not teach and a first set of bidirectional LSTM layers, to obtain an item semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on both the set of unstructured attribute data and the set of structured attribute data;
On the other hand, Cheng teaches and a first set of bidirectional LSTM layers, to obtain an item semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on both the set of unstructured attribute data and the set of structured attribute data (Cheng, [Par.0023, lines 15-27], “Bi-directional long short-term memory (Bi-LSTM) is an artificial neural network where connections between units form a directed graph along a sequence. In particular, Bi-LSTM may be used for processing sequential data. The problem-solution engine implements both a convolutional neural network and Bi-LSTM for encoding and classifying product description text and product review text. For example, the convolution neural network may be used to encode sentences into characters and the characters are processed using a Bi-LSTM to build a model of contextual information.” Examiner’s note, using the Bi-directional long short –term memory to classify the product title and feature description are corresponding to the structured and unstructured attribute data, as it can be seen at [Par.0027, lines 5-23], “For example, a free-text query ( e.g., "lipstick for night out") may be received and analyzed to identify problem description features (e.g., "lipstick", "cosmetic product" "night out", "event"), in particular, the problem descriptions are based on the features defined from training the machine-learning model. The problem description features are compared to solution description features to identify a product having product review with most similar features. For example, a REVLON Ultra-long wear lipstick may be selected as a product title where the product review recited "Great lipstick color and ;
Lal, Wen, Pulari and Cheng are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal, Wen and Pulari’s method, further in view of Cheng by having a first set of bidirectional LSTM layers, to obtain an item semantic signature that is indicative of the likelihood that the item belongs to one or more item categories based on both the set of unstructured attribute data and the set of structured attribute data. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of search result (Cheng, [Par.0001], “Users often rely on search systems to help find information stored on computer systems. Such search systems support identifying, for received search queries, search query result items from item databases. For example, a search query, having one or more keywords, can be executed using a search system to find relevant search result items based on the one or more keywords of the search query. With the ever-increasing use of search systems for retrieving electronically stored information, improvements in computing operations for search systems can provide more efficient processing of search queries and efficiency in user navigation of graphical user interfaces in search systems.”).
Regarding to claim 11 is being rejected as the same reason as the claim 1. 
Regarding to the claim 3, Lal teaches the system of claim 1, wherein the set of unstructured attribute data comprises one or more types of unstructured attribute data, and wherein analyzing the set of unstructured attribute data by processing through the first set of one or more LSTM layers, comprises: dividing the set of unstructured attribute data into two or more subsets based on an unstructured attribute data type (Lal, [Par.0160, lines 1-10], “the classifier uses 12 monthly time bins for a yearlong analysis period, in order to predict a purchase propensity for a 13th month result time bin. The monthly binned feature data 3302 is analyzed by a first LSTM layer 3304 over 12 time steps, or input cycles. For each cycle, 23 time-binned cross-category and category-specific features are analyzed by the first LSTM layer. The category-specific features include features collected from shopping cart data for the dependent category and five independent categories. In this implementation, the first LSTM layer 3304 outputs 12 hidden state vectors, one for each input cycle. The 12 vectors are intermediate inputs for a second LSTM layer 3306” Examiner’s note, binned input data including unstructured attribute data are divided into two binned data (2 subsets of data));
and processing at least two of the two or more subsets, separately from each other, through one or more LSTM layers in the first set of one or more LSTM layers, to obtain at least two unstructured data subset semantic signatures (Lal, [Par.0161, lines 11-16, Fig 33c,] “In the implementation of FIG. 33C, non-time binned summary data 3331 was added as an additional layer 3332 to the second implementation's network, following the monthly monthly/weekly LSTM layer. In the implementation of FIG. 33D, added an additional LSTM layer 3342 including weekly .
Regarding to the claim 13 is being rejected as the same reason as the claim 3.
Regarding to the claim 4 Lal teaches the system of claim 3, wherein analyzing the set of unstructured attribute data by processing through the first set of one or more Long Short Term Memory (LSTM) layers, further comprises: processing the at least two unstructured data subset semantic signatures through one or more LSTM layers of the first set of one or more LSTM layers, to obtain the unstructured semantic signature based on the set of unstructured attribute data (Lal, [Par.0161, lines 11-16, Fig 33c,] “In the implementation of FIG. 33C, non-time binned summary data 3331 was added as an additional layer 3332 to the second implementation's network, following the monthly monthly/weekly LSTM layer. In the implementation of FIG. 33D, added an additional LSTM layer 3342 including weekly binned site visit feature data 3341” Examiner’s note, there are two different datasets (monthly pinned data, weekly pinned data) are classified on first and second LSTM layers.).
Regarding to claim 14 is being rejected as the same reason as the claim 4. 
Regarding to the claim 5, Lal teaches the system of claim 3, wherein the one or more types of unstructured attribute data comprise one or more of a title, a summary, or a detailed description of the item (Lal, [Par.0201, lines 1-7], “The gender and age context engine 3806 classifies the SKUs/categories of interest by: (i) labelling the age and gender attributes in the data at the SKU level using a combination  .
Regarding to claim 15 is being rejected as the same reason as the claim 5. 
Regarding to the claim 9, Lal as modified in view of Wen and further in view of Pulari teaches the system of claim 1, wherein analyzing the set of structured attribute data by processing through the first set of one or more CNN layers, comprises: processing through one or more CNN layers of the first set of one or more CNN layers that are capable of any one or more of (Pulari, [par.0026, Fig.1], “In the example of FIG. 1, the CNN 104 can evaluate a submitted content item 102 to determine one or more regions of interest (ROI) in the content item 102. Next, regions of interest 106 identified by the first CNN 104 can be provided as input to the second CNN 110. As mentioned, the regions of interest can be provided as a heat map, image coordinates (e.g., pixel coordinates), bounding boxes or regions, etc. In some embodiments, the regions of interest can be provided as zoomed-in portions, or patches, of the content item 102. In some embodiments, the first CNN 104 can also provide the second CNN 110 with an output 108 that can include, for example, the content item 102 or portions of the content item 102, image classification data indicating a classification determination made by the first CNN 104, and/or feature descriptors corresponding to content item 102. A feature descriptor can be any semantic representation of concepts and/or features in a content item. In various embodiments, .
Lal, Wen and Pulari are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal and Wen’s method, further in view of Pulari by having processing through one or more layers selected from a second set of one or more CNN layers. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data (Pulari, [Par.0006, lines 7-19], “The content item can be provided to the first CNN as input, the first CNN including at least one convolutional layer, pooling layer, and fully-connected layer, wherein an output of the first CNN includes data describing at least one region of interest in the content item and at least one first concept corresponding to the region of interest. The output of the first CNN can be provided to the second CNN as input, the second CNN including at least one convolutional layer, pooling layer, and fully-connected layer, wherein an output of the second CNN includes data describing at least one second concept corresponding to the region of interest, the second concept being more accurate than the first concept.”).
Regarding to claim 19 is being rejected as the same reason as the claim 9.
Regarding to claim 10, Lal, as modified in view of Wen teaches the system of claim 1, further comprising providing information for display of the item in relation to any one or more of (i) a selection by a user of the one or more item categories the item is classified in, and (ii) a search by a user for the one or more item categories the item is classified in (Wen, [Par.0068], “Referring to FIG. 5, in various examples, websites are organized in a tree-like structure or crawl graph 500 in which pages for individual items are accessed from shelf pages. In the depicted example, the crawl graph 500 includes an upper shelf page 502, a lower shelf page 504, an upper set of product pages 506, and a lower set of product pages 508. A user visiting the upper shelf page 502 is able to view a collection of products displayed on the page and can select links on the upper shelf page 502 that direct the user to the upper set of product pages 506. The upper shelf page 502 also includes a link that directs the user to the lower shelf page 504, where additional products can be viewed and links can be selected that direct the user to the lower set of product pages 508.” And [Par.0032], “Examples of the systems and methods described herein are used to categorize or classify items described, accessed, or otherwise made available on the Internet or other network. While many of the examples described herein relate specifically to categorizing products, it is understood that the systems and methods apply equally to categorizing other items, such as services, people, places, brands, companies, and the like.”).
Lal and Wen are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.

Regarding to claim 20 is being rejected as the same reason as the claim 10.
Claims 6, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. (Pub. No. 20190205939– hereinafter, Lal) in view of Wen et al. (Pub. No. 2019/0065589 – hereinafter, Wen) further in view of Paluri et al. (Pub. No. 20170046613– hereinafter, Paluri) and further in view of Cheng et al. (Pub. No. 20190340503 – hereinafter, Cheng) and further in view of Saito et al. (Pub. No. 20200193511 – hereinafter, Saito).
Regarding to claim 6, Lal, as modified in view of Wen and further in view of Purali and Cheng teaches the system of claim 1, wherein the set of structured attribute data comprises one or more structured attribute data name and one or more structured attribute data values (Wen, [Par.0004, lines 1-6], “In certain examples, the subject matter described herein relates to a framework for large-scale multimodal automated categorization of items presented and/or described online. The items can be ,
and wherein analyzing the set of structured attribute data by processing through the first set of one or more CNN layers, comprises (Wen, [Par.0005, lines 10-17], “For image classification, the systems and methods can use an image classifier, for example, an 8-layer Convolution Neural Network (CNN), that receives as input images of the items from the web pages. A classifier fusion strategy can be used to combine the results text classification and the image classification results and generate a content likelihood of the item belonging to a specific category (e.g., that the item belongs to women's hats).”):
However, Lal, Wen, Purali and Cheng do not teach generating a structured attribute data name string by concatenating the one or more structured attribute data names; generating a structured attribute data value string by concatenating the one or more structured attribute data values; processing the structured attribute data name string through one or more CNN layers of the first set of one or more CNN layers; and processing the structured attribute data value string through one or more CNN layers of the first set of one or more CNN layers.
On the other hand, Saito teaches generating a structured attribute data name string by concatenating the one or more structured attribute data names; generating a structured attribute data value string by concatenating the one or more structured attribute data values; processing the structured attribute data name string through one or more CNN layers of the first set of one or more CNN layers; and processing the structured attribute data value string through one or more CNN layers of the first set of one or more CNN layers (Saito, [Par.0038, lines 4-12], “In the depicted example, the example conceptual architecture includes a character embedding 402, a first convolution layer 404, a first activation layer 406, a second convolution layer 408, a second activation layer 410, a third convolution layer 412, a third activation layer 414, a flatten layer 416, and an output layer 418. An input 420, which includes concatenated field values of an invoice (e.g., a 200 character string) is processed through the layers to provide an output 422, which includes a d -dimensional vector. The layers 404, 406, 408, 410, 412, 414, 416, 418 collectively define a CNN.” Examiner’s note, the invoice data including the 200 character string is considered as structured attribute data name string.).
Lal, Wen, Paluri, Cheng and Saito are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal, Wen, Paluri, Cheng’s method, further in view of Saito by generating a structured attribute data value string by concatenating the one or more structured attribute data values; processing the structured attribute data name string through one or more CNN layers of the first set of one or more CNN layers. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performance and time reduced (Saito, [Par.0019, lines 5-13], “Implementations of the 
Regarding to claim 16 is being rejected as the same reason as the claim 6.
Regarding to claim 7, Lal, as modified in view of Wen and further in view of Purali, Cheng and Saito teaches the system of claim 6, wherein processing the structured attribute data value string through one or more CNN layers of the first set of one or more CNN layers is based on a result obtained from processing the structured attribute data name string through one or more CNN layers of the first set of one or more CNN layers (Saito, Par.0038, lines 4-12], “In the depicted example, the example conceptual architecture includes a character embedding 402, a first convolution layer 404, a first activation layer 406, a second convolution layer 408, a second activation layer 410, a third convolution layer 412, a third activation layer 414, a flatten layer 416, and an output layer 418. An input 420, which includes concatenated field values of an invoice (e.g., a 200 character string) is processed through the layers to provide an output 422, which includes a d -dimensional vector. The layers 404, 406, 408, 410, 412, 414, 416, 418 collectively define a CNN.”).
Lal, Wen, Paluri, Cheng and Saito are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.

Regarding to claim 17 is being rejected as the same reason as the claim 7.
Regarding to claim 8, Lal, as modified in view of Wen and further in view of Purali, Cheng and Saito teaches the system of claim 6, wherein one or more of the one or more structured attribute data names for the item is indicative of the item brand (Wen, [Par.0004, lines 1-6], “In certain examples, the subject matter described herein relates to a framework for large-scale multimodal automated categorization of items presented and/or described online. The items can be or include, for example, people, places, brands, companies, products, services, promotion types, and/or product attributes ( e.g., height, width, color, and/or weight).”).
Lal, Wen, Paluri, Cheng and Saito are analogous in arts because they have the same filed of endeavor of classify the items to the specific category.

Regarding to claim 18 is being rejected as the same reason as the claim 8.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lal et al. (Pub. No. 20190205939– hereinafter, Lal) in view of Wen et al. (Pub. No. 2019/0065589 – hereinafter, Wen) further in view of Paluri et al. (Pub. No. 20170046613– hereinafter, Paluri) and further in view of Cheng et al. (Pub. No. 20190340503 – hereinafter, Cheng) and further in view of Podder et al. (Pub. No. 20180173495 – hereinafter, Podder).
Regarding to claim 2, Lal, Wen, Paluri and Cheng do not teach the system of claim 1, wherein analyzing the set of unstructured attribute data by processing through the first set of one or more Long Short Term Memory (LSTM) layers, comprises: thresholding unstructured attribute data in the set of unstructured attribute data based on a predetermined length; creating an embedded representation for the unstructured attribute data by processing the unstructured attribute data through an Embedding Layer; and processing the embedded representation to the first set of one or more LSTM layers.
the system of claim 1, wherein analyzing the set of unstructured attribute data by processing through the first set of one or more Long Short Term Memory (LSTM) layers, comprises: thresholding unstructured attribute data in the set of unstructured attribute data based on a predetermined length (Podder, [Par.0019, lines 12-20], “A short description may include text (e.g., free-form text) with a length that is less than ( or less than or equal to) a threshold ( e.g., a threshold quantity of words, characters, lines, etc.). For example, a short description may include one or two sentences. A long description may include text (e.g., free form text) with a length that is greater than ( or greater than or equal to) a threshold. For example, a long description may include more than two sentences.” Examiner’ note, the short and long description corresponding to the unstructured data attribute.);
creating an embedded representation for the unstructured attribute data by processing the unstructured attribute data through an Embedding Layer; and processing the embedded representation to the first set of one or more LSTM layers (Podder, [Par.0063, lines 1-3], “In some implementations, entity analysis platform 220 may process the description using a word embedding technique, such as a Global Vectors for Word Representation (GloVe) technique” and [Par.0064, lines 7-10], “may identify an LSTM neural network (or another type of recurrent neural network (RNN)) for encoding short descriptions” the entity platform may process the description using a word embedding technique , wherein the LSTM classify the short description (including the embedding).).

Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Lal, Wen, Pulari, Cheng’s method, further in view of Podder by having analyzing the set of unstructured attribute data by processing through the first set of one or more Long Short Term Memory (LSTM) layers. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of classifying data and improve the performance (Podder, [Par.0015], “implementations described herein may configure a machine learning model for duplicate bug report detection and retrieval based on a type of description associated with the bug report. For example, a first neural network may be used to process short descriptions included in bug reports, a second neural network may be used to process long descriptions included in bug reports, a third neural network may be used to process structured data descriptions included in bug reports, and/or the like. Because different types of neural networks may be better suited to process different kinds of data, employing different types of neural networks to process different types of descriptions may thereby improve the accuracy of duplicate bug report detection.”).
Regarding to the claim 12 is being rejected as the same reason as the claim 2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 571 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.T./
Examiner, Art Unit 2126
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184